Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-13 and 20 are objected to because of the following informalities:  
In claims 10 and 20, lines 6 and 8-9, respectively, “three three-phase” is a typographical error.  Please delete the first “three” in each occurrence. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The recited power element … configured to provide power to the driving motor in claims 1 and 14.   It is described in the specification at para.’s 0202-0204, inter alia, as  provided in the inverter module 1200 may not only provide power to the driving motor 1130 but also control an operation of the driving motor 1130. The power element 1270 may be provided with conductive pins 1271, and the conductive pins 1271 may be electrically connected to the printed circuit board 1251 and the three-phase airtight terminal 1260. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 14, lines 11 and 12-13, respectively, the phrase “disposed in an alternating manner along concentric circles” renders the claim indefinite.   It is unclear how the insulators or conductors are disposed along concentric circles because a frame of reference for defining a circle or circles has not been recited or defined.  It is simply it unclear how one would interpret the intended claim scope.  There are a virtual infinite number of concentric circles that can be defined with respect to the recited insulators and conductors. Further, it is unclear if the conductor or insulators are arranged to be along concentric circles in terms of whether it is to be in an areas coextensive, along an arc or circumference of the circle.  Clarification and correction is required.   It is suggested that this limitation be amended to recite “with each one of the insulators and conductors disposed concentrically with respect to each other in a radial direction.” 
In claims 2 and 15, each occurrence of  “the first conductor”, “the second conductor” and “the third conductor” recited are indefinite because antecedent for conductors was previously established in claim 1 rendering it unclear if these are part of the previously recited conductors or additional conductors.  Clarification and correction is required. 
In claims 2 and 15, each occurrence of  “the first insulator”, “the second insulator” and “the third insulator” recited are indefinite because antecedent for insulators was previously established in claim 1 rendering it unclear if these are part of the previously recited insulators additional insulators.  Clarification and correction is required. 


In claims 5, 6, 18 and 19, each instance of “the conductor” is indefinite for lacking sufficient antecedent basis in the claims because multiple conductors were previously recited in the independent claims rendering it unclear if only one of the conductors multiple conductors are being modified.   This makes it further unclear if there is a single busbar connecting to one conductor or multiple busbars with each one connected to a corresponding conductor.  It is suggested that each instance is amended in the plural to “conductors”.  Note that this may require that the recited busbar and connecting clip also be amended in the plural.
As to claim 8, line 1, “an insulator disposed at an outermost position of the insulators” is unclear and indefinite because it is recited as disposed at an outermost position of the insulators which makes it unclear if this is part of one of the previously recited insulators or another one entirely.  Clarification and correction is required.   It perhaps should be amended to recite “one insulator of the columnar insulators disposed at an outermost portion of the insulators.”
In claims 8 and 11, lines 4 and 7, respectively, the term “in close contact” renders the claim indefinite because the term “close” is relative in nature, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Suggest deleting the term “close”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Horiba et al. (U. S. Patent Application Publication No. 2013/0004345) in view of Honkomp et al. (U. S. Patent No. 5017740).
As to claim 1, Horiba et al. discloses a motor-operated compressor (FIG.’s 1-5a/b, Abstract) comprising: 
a compression module 11, 12, 13 (FIG. 2, para. 0021, shell 11 and housings 12, 13 form recited compression module) configured to compress a fluid by an orbiting motion of a scroll 16, 17 (Id., fixed scroll 17 and movable scroll 16); 
an inverter module 27, 28 (para. 0026) configured to control an operation of the compression module 11, 12, 13; 

a power element 31U-V (para. 0027, outer ends of conductive pins connecting the inverter are interpreted as equivalent to Applicant’s disclosed power element) disposed in the inverter module 27, 28 and configured to provide power to the driving motor M, 14, 15; 
and a three-phase airtight terminal 30, 32 (para.’s 0027-0028, holding member 30, cluster block 32 and associated components interpreted to form recited three-phase airtight terminal because it contains the three phase wires/connectors for powering the stator of the motor from the inverter and provides a sealed connection by virtue of its arrangement around the terminal wires/connectors and placement in the housing) comprising columnar conductors 321U-V, 240U-V (para.’s 0029-0030) and columnar insulators (Id., “the lead wires .. all coated with non-illustrated insulated tube” – interpreted as broadly forming columnar insulators), the terminal 30, 32 being configured to electrically connect the power element 31U-V and the driving motor M, 14, 15 (para. 0032, inverter supplying electricity to coils 24U-V, conductive pins 31U-V, connectors 321U-V, and lead wires 240U-V - rotating rotor 14).
Horiba is silent as to the terminal conductors and insulators being disposed in an alternating manner along concentric circles.  In this regard, Honkomp teaches a hermetic terminal assembly, i. e., an airtight terminal, with conductors 12, 14 and insulators 16, 17 disposed in an alternating manner along concentric circles (col. 4, lls. 




    PNG
    media_image1.png
    581
    735
    media_image1.png
    Greyscale

Annotated Honkomp FIG.'s 1 & 2 
	As to claim 7, Horiba discloses the inverter module 27, 28 comprises an inverter housing 12, 27 or an inverter cover, wherein the inverter housing 12, 27 or the inverter cover is configured to form a boundary between the compression module 11, 12, 13 and the inverter module 12, 27 (FIG. 3, as clearly shown), and the three-phase airtight terminal 30, 32 is physically coupled to the inverter housing 12, 27 or the inverter cover and configured to penetrate through the inverter housing 12, 27 or the inverter cover (as shown).
	


As to claim 14, Horiba et al. discloses a motor-operated compressor (FIG.’s 1-5a/b, Abstract) comprising: 
a compression module 11, 12, 13 (FIG. 2, para. 0021, shell 11 and housings 12, 13 form recited compression module) configured to compress a fluid by an orbiting motion of a scroll 16, 17 (Id., fixed scroll 17 and movable scroll 16); 
an inverter module 27, 28 (para. 0026) configured to control an operation of the compression module 11, 12, 13, the inverter module 27, 28 comprising an inverter housing 12, 27 (FIG. 3, note surrounding housing structures 12, 27) or an inverter cover;
a driving motor M, 14, 15 (para. 0021) disposed in the compression module 11, 12, 13 and configured to provide a rotational force for the orbiting motion of the scroll 16, 17; 
a power element 31U-V (para. 0027, outer ends of conductive pins connecting inverter interpreted as equivalent to Applicant’s disclosed power element) disposed in the inverter module 27, 28 and configured to provide power to the driving motor M, 14, 15; 
and a three-phase airtight terminal 30, 32 (para.’s 0027-0028, holding member 30, cluster block 32 and associated components interpreted to form recited three-phase airtight terminal because it contains the three phase wires/connectors for powering the stator of the motor from the inverter and provides a sealed connection by virtue of its arrangement around the terminal Id., “the lead wires .. all coated with non-illustrated insulated tube” – interpreted as broadly forming columnar insulator), the terminal 30, 32 being configured to electrically connect the power element 31U-V and the driving motor M, 14, 15 (para. 0032, inverter supplying electricity to coils 24U-V, conductive pins 31U-V, connectors 321U-V, and lead wires 240U-V rotating rotor 14).
Horiba is silent as to the terminal conductors and insulators being disposed in an alternating manner along concentric circles.  In this regard, Honkomp teaches a hermetic terminal assembly, i. e., an airtight terminal, with conductors 12, 14 and insulators 16, 17 disposed in an alternating manner along concentric circles (col. 4, lls. 43-60, refer also to an Annotated copy of Honkomp attached below, showing interpretation with conductors and insulators arranged in the manner claimed based upon current claim understanding).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify the terminal of Horiba and arrange its conductors and insulators in the manner claimed in order to securely position and mount its corresponding pins and wires in the terminal assembly in a manner that provides protection in the event of an overload, among other advantages, as suggested by Honkomp (col. 2, lls. 29-50).


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horiba et al. (U. S. Patent Application Publication No. 2013/0004345) in view of Honkomp et al. (U. S. Patent No. 5017740) as applied to claims 1 or 14 respectively, further in view of Haller et al. (U. S. Patent Application Publication No. 2004/0118146).
As to claims 10 and 20, the applied art is discussed above but is silent as to an airtight terminal housing configured to surround the three-phase airtight terminal, wherein the airtight terminal housing comprises: a first housing disposed in the inverter module and coupled to one side of the three-phase airtight terminal in a height direction of a cylindrical shape; and a second housing disposed in the compression module and coupled to another side of the three three-phase airtight terminal in the height direction of the cylindrical shape. In this regard, Haller teaches a compressor terminal assembly 38 comprising: a first housing 75 (FIG. 4, para. 0033) disposed in the inverter module 106 (housing is equivalent to recited inverter module housing) and coupled to one side of the three three-phase airtight terminal 38 in a height direction (shown axial direction interpreted as recited height direction) of a cylindrical shape (FIG. 2, showing cylindrical shape); and a second housing 77 disposed in the compression module 54 and coupled to another side of the three three-phase airtight terminal 38 in the height direction of the cylindrical shape (FIG. 2).   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a first and second housing for the airtight terminal of Horiba and Honkomp arranged in the manner claimed in order to protect the terminal wires/connectors from contamination during compressor operation as taught by Haller, Id. 

Allowable Subject Matter
Claims 2-6, 8, 9, 11-13 and 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record either alone or in combination does not teach or fairly suggest the compressor recited in the independent claims in combination with the features recited in the indicated allowable dependent claims and the claims from which they depend provided that the claims are satisfactory amended to address and correct the aforesaid indefiniteness issues.  
It is the Examiner’s opinion that modifying the applied art in the manner claimed would not be foreseeable without the benefit of the disclosure of the instant invention. 

Conclusion

Wisner (U. S. Patent No. 5199898) and Unno (U. S. Patent No. 6276969) disclose hermetic compressor terminal/connector assemblies illustrative of the general state of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746